DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, obtaining a search template of a search image generated during a first stage matching operation between the search image and a reference image; obtaining data indicating a set of reference templates of a set of reference images, wherein the set of reference images does not include the reference image; computing, during a second stage matching operation, scores for the set of reference templates, wherein each match score indicates a respective similarity between the search template and a corresponding reference template included in the set of reference images; and providing the match scores as output of the second stage matching operation must be shown or the feature(s) canceled from the claim(s). Currently the steps which appear as recited in the methodology of claim 1 (and 2- 7) are absent from the steps traversed (steps 510- 580) in the flow chart of fig. 5. In the event that said steps may be present examiner would request a clear mapping of the claim(s) in view of the flow chart in fig. 5. No new matter should be entered. 
Corrected drawing sheets, in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 20 of U.S. Patent No. 10740386. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
Current application 
US Patent 10740386
1. A method comprising: 
obtaining a search template of a search image generated during a first stage matching operation between the search image and a reference image; obtaining data indicating a set of reference templates of a set of reference images, wherein the set of reference images does not include the reference image; 

computing, during a second stage matching operation, scores for the set of reference templates, wherein each match score indicates a respective similarity between the search template and a corresponding reference template included in the set of reference images; and 







providing the match scores as output of the second stage matching operation.

obtaining a search template comprising (i) search feature points within a search image, and (ii) reference image, and (ii) reference descriptors for each of the reference feature points;  
comparing the search template to each reference template within the set of reference templates; determining a best-matched reference template from among the set of reference templates based on comparing the search template to each reference template within the set of reference templates; combining one or more reference feature points of the best-matched reference template and one or more search feature points of the search template to generate a hybrid search template; comparing the hybrid search template to one or more reference templates that is not the best-matched reference template; computing a respective match score for one or more reference images corresponding to the one or more reference templates that is not the best-matched reference template based on comparing the hybrid search template to the one or more reference templates that is not best-matched reference template; and 
providing the match scores for the one or more reference images for output.


Dependent claims 2- 20 of the current application recite the same limitations in different language to claims 1- 20. Accordingly, although the conflicting claims of the current application and the US Patent are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50).  See also MPEP 2106.04(a)(2)(II).
	Regarding claim 1:
Step 1: 
Claim 1 meets step 1 requirement as it is directed towards a process, machine, manufacture or composition of matter which is/are statutory subject matter.  In this case, “a method” satisfies a “process” category.  
Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?  Yes, claim 1 as a whole recites a method facilitating steps of organizing human activity e.g., mental process as explained in details below.
Claims 1 in general is about how a multi- stage image matching is performed using an image and a template thereof followed by providing a match score. Claim 1 is mapped as a “mental process” as follows:
obtaining a search template of a search image generated during a first stage matching operation between the search image and a reference image (mere obtaining/ matching of data as an abstract idea/ human activity); 
obtaining data indicating a set of reference templates of a set of reference images, wherein the set of reference images does not include the reference image (mere obtaining of data as an abstract idea/ human activity); 
computing, during a second stage matching operation, scores for the set of reference templates, wherein each match score indicates a respective similarity between the search template and a corresponding reference template included in the set of reference 
providing the match scores as output of the second stage matching operation (mere mathematical calculation/ matching of data using match scores as an abstract idea/ human activity)

The limitation of “providing the match scores as output of the second stage matching operation” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in a mental process/step. That is, nothing in the claim element precludes the processing from being performed as a mental process, or merely on pencil and paper. Furthermore, the “one or more computing devices/ and or a CRM with instructions executed by processors” (see claims 8 and 15 for example) can be understood as one’s brain, and an individual is able to perform comparison of image data using match scores to provide an output as the outcome of the comparison.
If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental step which could be performed with pen and paper, then it falls within the “mental steps” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, prong 2 test:
Does the claim recite additional elements that integrate the judicial exception into a practical application? No; as explained below.  
MPEP 2106.04(a)(2)(I) states “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the 
As will be explained below, these various tasks as recited in claim 1, for example, can be performed as mental steps. With respect to the “obtaining a search template of a search image” and “obtaining data indicating a set of reference templates of a set of reference images” the broadest reasonable interpretation (BRI) would have encompassed any forms of human physical/ mental activity. As to the function of “computing…scores for the set of reference templates” followed by the “providing the match scores as output” the broadest reasonable interpretation (BRI) would have encompassed any forms of calculating inclusive of mental calculations which is strikingly similar to the excerpt from the MPEP supra. For example, a human can make numeric computations mentally and provide the output as a match/ non- match score. Further, it could be based on the appearance of the visual data/ images, observation of reactions, or even guessing based on alternate metrics, etc. Accordingly, there is no ‘inventive concept’ that would support patent eligibility because the implementation only 
The dependent claims, claims 2- 7, 9- 14 and 16- 20 included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. 
For example, claim 2 recites one or more search/ and or reference descriptors in relation to an image (an indication of a mental process/ human activity which takes an image and outputs feature descriptors/feature vectors, wherein feature descriptors encode interesting information into a series of numbers and act as a sort of numerical "fingerprint" that can be used to differentiate one feature from another). Claim 3 recites a similar mental process/ human activity of a comparison using the descriptors to differentiate for a best matched image. Claim 4 recites a similar mental process/ human activity of a comparison using descriptors.  Claim 5 recites a similar mental process/ human activity of generation of a search template. Claim 6 recites a similar mental process/ human activity of a comparison using descriptors. Claim 7 recites a similar mental process/ human activity of inclusion of a set of feature points. The other dependent claims also recite similar features as listed supra and are therefore rejected based on the same rationale as applied to their parent claims 8 and 15, respectively. In light of the above consideration the claims are non-statutory. 
Conclusion
In view of the analysis presented above, claims 1- 20 are not directed to eligible subject matter under 35 U.S.C. 101 because they are directed to an abstract idea and 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US PAP 2017/ 0061209).
As per claims 1, 8 and 15, Watanabe teaches a computer readable medium with instructions see for example claim 5;
obtaining a search template of a search image generated during a first stage matching operation between the search image and a reference image (i.e., reference images (templates) generated by a reference image generating apparatus 600 illustrated in FIG. 6 are stored in an input unit 104, wherein the reference images are edge data to be subjected to pattern matching with the captured work image) see for example [0031- 32] and fig. 6; 
set of reference images of one scale that is matched with the scale of the work image from the multiple sets of reference images (templates) having different scales in Step S7, as illustrated in FIG. 10B.  This absorbs the difference in scale between the reference image (not included reference image) generated in the reference image generating apparatus 600 in FIG. 6, which is different from the processing apparatus 100, and the work image captured with the camera 101”;
computing, during a second stage matching operation, scores for the set of reference templates, wherein each match score indicates a respective similarity between the search template and a corresponding reference template included in the set of reference images (i.e., determine whether the pattern matching has been completed for all the reference images.  If the CPU 202 determines that the pattern matching has not been completed for all the reference images (NO in Step S6), the process goes back to Step S4.  The CPU 202 performs the pattern matching of the extracted edge of the work image by sequentially using all the reference images read out from the hard disk 205 (Step S4) and evaluates the matching score (Step S5).  If the CPU 202 determines that the pattern matching has been completed for all the set of reference images of one scale from the multiple reference images based on the matching score) see for example [0044]; and 
 providing the match scores as output of the second stage matching operation (i.e., similarity/ matching score and threshold score) see for example [0049].

Claims 1- 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lo et al (US PAP 2018/ 0189582), “Lo”.
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As per claim 1, 8 and 15, Lo teaches a computer readable medium with instructions see for example claim 16;
matching a search tattoo image 201 against two exemplary reference tattoo images 204a and 204b using the multi-stage tattoo matching procedure described throughout, wherein reference tattoo image 204a represents an image of the same tattoo within the search tattoo image 201 but captured in a different instance (e.g., a different photograph of the same tattoo).  In comparison, the reference tattoo image 204b represents an image of a different tattoo than the tattoo included within the search tattoo image 201(corresponding to the set of reference images not including the reference image), wherein the system initially generates templates for each of the search tattoo image 201, and the reference tattoo images 204a and 204b, wherein the system generates a search template 202 for the search tattoo image 201, and reference templates 206a and 206b for the reference tattoo images 204a and 204b, respectively) see for example fig. 2 (reproduced below) and [0048 -49];

    PNG
    media_image1.png
    853
    666
    media_image1.png
    Greyscale

computing, during a second stage matching operation, scores for the set of reference templates, wherein each match score indicates a respective similarity between the search template and a corresponding reference template included in the set of reference images (i.e., even though the reference tattoo image 204a includes the same tattoo as the tattoo within the search tattoo image 201, after completing the first tattoo matching stage, the similarity score for reference tattoo image 204b is determined to be higher (e.g., score of 9) than the similarity score for the reference tattoo image 204a (e.g., score of 4).  In this example, similarity score is computed based on the number of mated feature features within each reference tattoo image) see for example fig. 11c and [109]; and 
providing the match scores as output of the second stage matching operation (i.e., computation of the match score values of 4 and 9) see for example [0051].
As per claims 2, 9 and 16, Lo teaches a set of search feature points within the search image, and one or more search descriptors for each search feature point included in the set of search feature points; and each reference template included in the set of reference templates comprises: a set of reference feature points within the reference image, and one or more reference descriptors for each reference feature point included in the set of reference feature points see for example [0036, 43, 53 and 61- 65] and claim 1; it is noted that [0063] discloses  “comparison is performed with the expectation that the remapped search feature points and the original non-matched reference feature points that are corresponding (or mated) should have similar feature descriptors, whereas the remapped search feature points and the original non-matched reference feature points that do not correspond should have different feature descriptors.  Thus, while the results of the initial matching stage 200A are used to identify an initial mated region between the search tattoo image 201 and the reference tattoo images 204a and 204b, the arrangement and locations of the feature points within the mated region are independently verified using the remapping techniques described above in the secondary matching stage 200B.

As per claims 4, 11 and 18, Lo teaches determining a number of reference features points, within the set of reference feature points, that have a reference descriptor matching a search descriptor of a mated search feature point (i.e., compare the local descriptors included within the search template to the local descriptors included within each of the obtained reference templates in order to identify a number of "mated" feature points between the search tattoo image and a particular reference tattoo image.  As described in more detail below, a mated feature point pair includes a search feature point and its corresponding reference feature point, which are determined to be corresponding because their local descriptors are determined to satisfy a specified similarity threshold) see for example [0043]; [0053] and claim 3 also disclose similar limitation.
remap each of the non-matched reference feature points within the mated region of the reference tattoo templates 206a and 206b onto the search tattoo image 201 by obtaining the search tattoo image 201 and generating multiple scales of the search tattoo image 201 using the transformation parameters which are then used to identify, for each reference feature point, a remapped coordinate within the search tattoo image 201. Once this process has been completed for all non-matched reference feature points, the reference feature points are then remapped onto the search tattoo image (or a copy of the search tattoo image at a specified scale) see for example [0058]; [0059, 61, 62, 64, 69 and 76] disclose similar limitation.
As per claims 6, 13 and 20, Lo teaches comparing the set of search feature points and the set of reference feature points based on search descriptors specified by the search template and reference descriptors specified by a reference template; determining respective mated regions within each of the search image and the reference image based on comparing the set of search feature points and the set of reference feature points; and generating the search template by combining search feature points included in a first mated region of the search image and reference feature points included in a second mated region of the reference image (i.e., use the comparison results to determine a number of mated remapped feature points (e.g., mated remapped feature points that have a corresponding search feature point within the search tattoo image 201).  In the example depicted in FIG. 2, the system 100 all eight of the remapped feature points within the search tattoo image 201a are mated remapped feature points.  The comparison results are also used to compute a second similarity score between the search tattoo image 201 and the reference tattoo image 204a (the first similarity score is computed within the initial matching stage 200A).  As described above, in some implementations, the second similarity score is equal the number of mated remapped feature points.  For example, the second similarity score S.sub.2A for the reference tattoo image 204a is equal to the value "8" because there are eight mated remapped feature points within the search tattoo image 201a.  In other implementations, the similarity score could be a function of the number of matched points in relation to the number of non-matched points in the mated area) see for example [0077- 78].
As per claim 7 and 14, Lo teaches one or more of a ridge intersection point, a ridge edge point, or a corner point see for example [0033].
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov